Case 1:19-cv-00329-MSM-PAS Document 1-1 Filed 06/18/19 Page 1 of 5 PageID #: 4



            STATE OF R‘HODE ISLAND AND PROVIDENCE PLANTATIONS
WASHINGTON COUNTY, SC                                                         SUPERIOR COURT

 KATHRYN NARCISI
         FLA INTIF’F,

VS.                                                                           CA   NO. WC-2019-
                                                     VVVUVVVVV




TURTLEBOY DIGITAL MARKETING, LLC
     D/B/A TU RTLEBOYSPORTS.COM
         DEFENDANT

                                  VERIFIED COMPLAINT

            NATURE 0F THE ACTION

         THIS   Is   A CIVIL ACTION SEEKING To PERMANENTLY ENJOIN THE DEFENDANT,

         TURTLEBOY DIGITAL MARKETING, LLC (HEREINAFTER “TURTLEBOY”) FROM

         CONTACTING,       ASSAULTING,       MOLESTING,                 STALKING,          CYBERSTALKING,

         CYBERBULLYING,        BULLYING,         HARASSING,              THREATENING,          ANNOYING,

         SLANDERING,      LIBELING,   MALIGNING                  0R   OTHERWISE         INTERFERING   WITH

         PLAINTIFF AT HOME, AT WORK, THROUGH THIRD PARTIES, 0N THE STREET, OVER

         THE INTERNET, 0R ELSEWHERE.

         PLAINTIFF SEEKS INJUNCTIVE RELIEF PURSUANT To RULE 65 0F THE RHODE

         ISLAND SUPERIOR COURT RULES 0F CIVIL PROCEDURE.                           IN   ADDITION,

         PLAINTIFF’S SEEK DAMAGES     'ro   THE EXTENT THEY ARE AVAILABLE FOR

         VIOLATIONS 0F ANY INJUNCTIVE. RELIEF GRANTED                    IN   CONNECTION HEREWITH

         AND APPROPRIATE ATTORNEY’S FEES.

   ll.      PARTIES

         PLAINTIFF,     KATHRYN NARCISI,    Is   A RESIDENT 0F THE                 TOWN 0F HOPKINTON,
         COUNTY OF WASHINGTON AND STATE OF RHODE ISLAND.




                                 EXHIBIT A
Case 1:19-cv-00329-MSM-PAS Document 1-1 Filed 06/18/19 Page 2 of 5 PageID #: 5



    4.     DEFENDANT, TURTLEBOY,          Is   A CORPORATION WITH A PRINCIPLE PLACE 0F

           BUSINESS LOCATED       IN   THE CITY 0F WORCESTER, COMMONWEALTH 0F

           MASSACHUSETTS.

    Ill.        STATEMENT 0F THE FACTS

    5.     PLAINTIFF    Is   A BUSINESS OWNER       IN   THE STATE 0F RHODE ISLAND OPERATING

           Two BUSINESSES OVER THE INTERNET CALLED “Hls AND HER SECRETS” AND
           “AN AMERICAN TREASURE”.

    6.     PLAINTIFF HAS MULTIPLE PLACEMENTS 0N THE INTERNET BOTH PERSONAL AND

           BUSINESS RELATED 0N PLATFORMS WHICH INCLUDE, BUT ARE NOT LIMITED To,

           FACEBOOK, TWITTER, AND INSTAGRAM, WHICH HAVE THOUSANDS 0F FOLLOWERS.

   7.      IN   FEBRUARY 201 9, PLAINTIFF BECAME AWARE 0F A BLOG THAT WAs POSTED To

           THE INTERNET 0N THE BLOG www.TURTLEBOYSPORTs.COM, THE DEFENDANT’S

           WEBSITE (“HEREINAFTER “TURTLEBOYSPORTs.c0M”) WHICH                   DEFAMED AND

           DISCREDITED THE PLAINTIFF AND HER BUSINESS ENTITIEs;

    8.     THAT PLAINTIFF HAs NEVER COMMUNICATED WITH DEFENDANT                 IN   REGARDs To

           THIS DEFAMATORY POST;

    9.     PLAINTIEF BEGAN To RECEIVE REPEATED EMAIL MESSAGES, COMMENTS, PRIVATE

           MESSAGES,     TEXTS,    AND OTHER COMMUNICATIONS, NEITHER WANTED NOR

           SOLICITED,   FROM FOLLOWERS 0F THE DEFENDANT’S WEBSITE;

    1o.            PLAINTIFF      HAs    RECEIVED        HUNDREDS   0F   MESSAGES    FROM   THE

           DEFENDANT’s FOLLOWERS, BETWEEN THE DATES 0F FEBRUARY 2019 UNTIL

           PRESENT.

    11.            THAT THE COMMUNICATIONS ARE UNWANTED As PLAINTIFF HAS NEVER

           RESPONDED To THESE MESSAGES.

    12.            THAT THESE MESSAGES HAVE ALL BEEN SENT To PLAINTIFF’s EMAIL

           ADDRESS, SOCIAL MEDIA ACCOUNTS, AND EVEN CELL PHONE;
Case 1:19-cv-00329-MSM-PAS Document 1-1 Filed 06/18/19 Page 3 of 5 PageID #: 6



    13.         THAT THESE ELECTRONIC COMMUNICATIONS FROM THE DEFENDANT’s

          FOLLOWERS ARE INTENDED To ANNov, HARAss, LIBEL AND DEFAME THE

          PLAINTIFF;

    14.         THESE HARASSING COMMUNICATIONS AND POSTS ARE KNOWINGLY BEING

          SENT To PLAINTIFF’s ACCOUNTS;

    15.         THAT THls SITUATION          Is    CREATING A DIFFICULT AND UNCOMFORTABLE

          SITUATION FOR PLAINTIFF AT WORK, HOME, AND ALL PUBLIC PLACES, AND THE

          PLAINTIFF    Is IN   CONSTANT FEAR FOR HER SAFETY AND FOR THE SAFETY 0F HER

          HUSBAND AND FAMILY;

    16.         THAT      THE     MESSAGES         RANGE       FROM   NONSENSICAL   To   HOSTILE,

          DEMANDING, THREATENING, HARASSING, AND EVEN DEATH RELATED;

    17.         THAT THIS HARASSMENT              Is   CAUSING PLAINTIFF EXTREME DISTRESS       IN

          BOTH HER WORK AND HOME           LIFE;

                                                  COUNT    l




                                                   LIBEL

    DEFENDANT HAS DEFAMED PLAINTIFF AND PUBLISHED FALSE STATEMENTS



    18.                                     ON OR THROUGHOUT CALENDAR YEARS 2019
          THROUGH PRESENT, DEFENDANT PUBLISHED BLOGS DESCRIBING A LITANY OF

          MATTERS FROM NONSENSE TO MATTERS THAT ARE LIBEL PER                 SE.

    19.                                     THE BLOGS REFERRED TO PLAINTIFF BY NAME

          THROUGHOUT, WAS MADE OF AND CONCERNING PLAINTIFF, AND WAS SO

          UNDERSTOOD BY THOSE WHO READ THE BLOG.
                                     .




   20.                                      MANY OF THE STATEMENTS CONTAINED              IN   THE

          EMAILS ARE FALSE AS       IT   PERTAINS TO PLAINTIFF.
Case 1:19-cv-00329-MSM-PAS Document 1-1 Filed 06/18/19 Page 4 of 5 PageID #: 7



   21.                                   THE BLOGS ARE LIBELOUS ON THEIR FACE.             IT


         CLEARLY EXPOSES PLAINTIFF TO HATRED, CONTEMPT, RIDICULE AND OBLOQUY

         BECAUSE    IT   DEALS WITH MATTERS THAT ALLOW LIBEL PER SE RECOVERY.

   22.                                   THE BLOGS WERE SEEN AND READ ON OR ABOUT

         THE DAY OF THEIR CREATION BY MEMBERS OF THE PUBLIC                      WHO   EITHER

         SUBSCRIBE TO OR SIMPLY BROWSE TURTLEBOY BOTH HERE                 lN   RHODE ISLAND

         AND ALL OVER THE WORLD.

   23.                                   AS A PROXIMATE RESULT OF THE ABOVE-DESCRIBED

         PUBLICATION, PLAINTIFF HAS SUFFERED LOSS OF HER REPUTATION, SHAME,

         MORTIFICATION, AND INJURY TO HER FEELINGS, ALL TO HER DAMAGES IN A TOTAL

         AMOUNT TO BE ESTABLISHED BY PROOF AT              TRIAL.



WHEREFORE,          PLAINTIFF REQUEST THIS HONORABLE COURT ENTER A JUDGMENT

 REQUIRING THE DEFENDANT TO PAY DAMAGES, INCLUDING REASONABLE ATTORNEY’S

FEES.

                                           COUNT     Ill

                                      INJUNCTIVE RELIEF
                                  PERMANENT INJUNCTION
   24.                                   PLAINTIFF          RE-ALLEGES    AND       RE-AVERS

         PARAGRAPHS 1-23 AS      IF   FULLY SET FORTH HEREIN.

   25.                                   PLAINTIFF AND HER REPUTATION HAS SUFFERED

         AND CONTINUES TO SUFFER DAMAGES           IN      CONNECTION WITH THE ALLEGATIONS

         CONTAINED HEREIN.

   26.         PLAINTIFF DEMANDS DEFENDANT BE RESTRAINED AND ENJOINED FROM
         CONTACTING, ASSAULTING, MOLESTING, STALKING, CYBER STALKING, CYBER
         BULLYING, BULLYING, HARAssmG, THREATENING, ANNOYING, SLANDERING 0R
         OTHERWISE INTERFERING WITH PLAINTIFF AT HOME, AT WORK, THROUGH THIRD
         PARTIES,   0N THE STREET, 0R ELSEWHERE. THE PLAINTIFF DEMANDS THAT ANY
         AND ALL POSTS, BLOGS, AND COMMENTS FOLLOWING THE SAME BE IMMEDIATELY
Case 1:19-cv-00329-MSM-PAS Document 1-1 Filed 06/18/19 Page 5 of 5 PageID #: 8



          REMOVED FROM THE DEFENDANT’S WEBSITE AND ALL OTHER SITES ASSOCIATED
          WITH THE SAME.


WHEREFORE,        PLAINTIFFS REQUEST THIS HONORABLE COURT ENTER A PERMANENT

 INJUNCTION PURSUANT TO RULE 56 OF THE RI RULES OF CIVIL PROCEDURE.

                                  VERIFICATION


   I,   KATHRYN NARCISI, AM A PLAINTIFF   IN   THE ABOVE-ENTITLED ACTION.        I   HAVE READ
THE FOREGOING AND KNOW THE CONTENTS THEREOF. THE SAME                  IS   TRUE OF MY OWN
KNOWLEDGE, EXCEPT AS TO THOSE MATTERS WHICH ARE THEREIN ALLEGED ON
 INFORMATION AND BELIEF, AND AS TO THOSE MATTERS,        I   BELIEVE   IT   TO BE TRUE.
   I    DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING        IS   TRUE AND CORRECT
AND THAT THIS DECLARATION WAS EXECUTED AT WAKEFIELD, RHODE ISLAND.




                     2301;.




                    ?a


                                                 RESPECTFULLY SUBMITTED,
                                                 KATHRYN NARCISI
                                                 BY HER ATTORNEY,


                                                 ls/CHRISTOPHER T. MILLEA, Eg;
                                                 37 SOCKANOSSET CROSSROAD
                                                 CRANSTON, RI 02920
                                                 401 .453.4ooo
                                                 MILLEALAW®VERIZON.NET
